Citation Nr: 0700812	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
stasis ulcer and edema of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection for stasis ulcers and edema of the right 
leg and assigned a rating of 20 percent.


FINDING OF FACT

The veteran's disability is manifested by mild edema, 
intermittent ulceration and light discoloration, and his 
course of treatment includes compression hose and elevation 
of the leg.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for stasis ulcers and edema of the right leg are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his stasis ulcers and edema, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is service connected for stasis ulcer and edema 
of the right leg.  He is rated under Diagnostic Code (DC) 
7121, for post-phlebitic syndrome.  

Under Diagnostic Code 7121, a 10 percent evaluation requires 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent evaluation.  
When the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation.  38 C.F.R. § 4.104, (2006).

The Board concludes that a 40 percent rating is not 
warranted.  The Board notes that the ratings for 40 and 20 
percent are similar.  Both require persistent edema.  The 20 
percent rating can be granted with beginning stasis 
pigmentation, and the 40 percent rating requires stasis 
pigmentation or eczema.  The veteran does have some reports 
of infection, which are not persistent, as the Board 
concluded above.  Because the criteria are similar, the Board 
will present the severity of the symptoms. 

The records submitted by the veteran's family physician, Dr. 
B., indicate treatment for edema, pain and redness in the 
right leg in February and March 2002.  The diagnosis was 
right leg cellulitis.  The veteran was given antibiotics and 
instructed to soak his leg.  The veteran has maintained, in 
the statement accompanying his June 2004 Form 9, that he 
sought private treatment on multiple occasions.  He has only 
identified Dr. B. as a treating physician and this is the 
extent of the information provided by the doctor.  

The veteran was sent for an April 2003 VA examination to 
assess his disability.  The veteran recounted that he got 
infections of the leg approximately once or twice a year.  He 
periodically received antibiotics for his leg, the last time 
being about one year prior.  He reported daily swelling, 
which he attempted to relieve by elevating and soaking his 
leg.  At the time of examination, he complained of a tight 
feeling and swelling in his leg.  On examination, there was 
trace edema and light brown discoloration of the leg 
consistent with stasis changes.  There were no open sores.  
The right calf was slightly smaller in circumference than the 
left.  There was an area of varicose veins starting in the 
thigh and reaching down fifteen inches into the calf.  The 
area was about two and a half inches wide.  The diagnosis was 
recurrent infections and mild edema, likely due to varicose 
veins.  

Treatment notes indicate that the veteran was seen in at the 
Evansville Community Based Outpatient Clinic (CBOC) in 
December 2003.  The notes indicate that the veteran had just 
completed another course of antibiotics for his right leg.  
The stasis ulcers were reported to be stable.  A venous 
Doppler examination was negative for deep vein thrombosis.  

In March 2004, the veteran was seen at the Evansville CBOC.  
The visit was for an unrelated issue; on examination, 
however, the veteran had no edema in his extremities and his 
stasis ulcers were again noted to be stable.  The veteran was 
issued thromboembolic disease stockings for swelling in his 
leg.  An April 2004 treatment note indicated that the 
swelling was not being controlled by his stocking as it kept 
falling down.  A higher compression level was ordered. 

In July 2004, the veteran reported to the CBOC complaining of 
a swelling behind the right upper calf.  The area was warm, 
raised, reddened and firm and the approximately 5 cm by 2 cm 
in size.  The veteran received an antibiotic in case of 
cellulitis and was sent for further testing.  The next day, a 
venous Doppler test was performed.  No deep vein thrombosis 
was found, with superficial varicose veins in the area of 
pain.  The area of swelling persisted.  

In November 2004, the veteran was sent for a surgical 
consult.  The swelling was warm to the touch without redness.  
He complained of weakness in the leg on prolonged standing 
and walking.  An examining staff surgeon noted that the 
veteran had mild edema of the right leg.  A second Doppler 
test was performed, which was negative for deep vein 
thrombosis.  The surgeon concluded that the varicose vein 
symptoms were minimal.  Conservative treatment was 
recommended.  Thigh high compression stockings were issued to 
him.

Finally, in January 2005, the veteran requested higher 
compression stockings.  These were issued.  On January 31st, 
the veteran went for a checkup.  On examination, no edema was 
noted in his leg.  

The Board finds that the evidence shows symptomatology more 
like the criteria for a 20 percent rating.  The descriptions 
of his edema are "minimal," "mild" and "trace."  Only 
the April 2003 VA examination noted discoloration, which was 
described as "light."  The treatment course recommended by 
doctors was continued use of compression hose, soaks and 
elevation, which the Board notes corresponds to the criteria 
for a 10 percent rating.  The veteran's complaints of fatigue 
on use of the leg also correspond to the 10 percent criteria.  

A 60 percent rating is also not warranted.  The rating 
requires three symptoms to coexist.  The swelling on the 
right calf, occasionally referred to as a knot in the 
records, satisfies the first requirement for a subcutaneous 
induration.  Second, there is some stasis discoloration in 
the right leg.  The evidence fails to show the third element 
of persistent ulceration.  The veteran contends that he gets 
sores on his leg on a regular basis.  The Board notes, 
however, that the medical records show only two occasions of 
treatment for sores.  The veteran developed cellulitis in 
2002 and 2003.  The veteran was seen repeatedly through 2004 
due to the swelling in his leg.  Examiners consistently 
reported his ulcers as stable or unchanged.  The weight of 
the evidence is against a finding of persistent ulceration 
and, therefore, the assignment of a 60 percent rating.

On this record a rating of 100 percent is clearly not 
warranted.  The veteran developed a persistent swelling, or 
induration, of the right calf, it was neither massive (5 cm 
by 2 cm) or board-like.  There is no indication that it 
interfered with the function of his knee.  No underlying deep 
vein disease process was identified.

The Board has also considered the application of alternative 
Diagnostic Codes, in particular DC 7120 for varicose veins.  
The Board notes that the ratings criteria are identical to 
those in DC 7121, considered above.  No other Code addresses 
the symptomatology closely enough to merit discussion.  The 
Board concludes that no higher rating is available under 
alternate provisions.  

In sum, the Board finds that the evidence shows that the 
veteran's symptoms are more like the 20 percent criteria than 
40 percent.  While the veteran does appear to have some 
intermittent ulceration, the veteran's symptoms are 
consistently described by medical professions as mild and the 
course of treatment is more akin to a lower compensable 
rating.  The symptomatology required for ratings of 60 and 
100 percent have not been shown.  The Board concludes that 
the claim for a higher rating for stasis ulcers and edema 
must be denied.  See 38 C.F.R. § 4.104, DC 7121.

As the veteran has at no time displayed symptoms meriting a 
higher rating, the Board concludes that the rule of 
Fenderson, supra, is not for application. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for stasis ulcers and edema.  See Gilbert, 1 
Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The U.S. 
Court of Appeals for Veterans Claims (Court) recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim was granted, a disability rating and 
effective date assigned, in a Jule 2003 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The veteran continued to receive 
ongoing care from VA providers, and his symptoms continue to 
be described as mild.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The April 2003 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
stasis ulcer and edema of the right leg is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


